DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
On page 18 of the Remarks, Applicant argues that claim 9 is not directed merely to an abstract idea and goes well beyond mental processes, because it is specifically performed using concrete apparatus structures such as a memory unit, sensor arrangement, and processor arrangement.  Concerning the memory and processor arrangement, the argument is not persuasive because merely using a computer as a tool to implement an abstract idea does not transform the idea into a practical application or amount to significantly more than the idea itself. Concerning the “sensor arrangement”, the argument is not persuasive at least because none of the method steps are performed using the sensor arrangement,  e.g. “detecting a new object in the detection range of the sensor arrangement” does not mean that the sensor is performing the detection, rather this may be a mental process performed by making observations from data sets (or even images, as the very broad “sensor arrangement” encompasses cameras). It is noted however that even were a generic sensor employed to collect data as part of the method, insignificant extra-solution activity such as mere 
Applicant additionally argues on page 18 of the Remarks that controlling a vehicle by a driver assistance system limits the claim to a practical application.  The argument is not persuasive because the very broad limitation encompasses insignificant extra solution activity, there being no limitation as to the nature of the “control” being performed. A generically claimed “driver assistance system”, particularly whereas the scope of such is not defined by the specification does not impose any limitation on the “assistance system” structure or the act of “controlling a vehicle”. While application of  brakes, throttle, and/or steering may be one implementation of vehicle “control” by a driver assistance system, such is not required by the claims if in fact the intent.  Rather, the claimed “controlling” does not necessarily require a practical application of control, for example the vehicle may be “controlled” to merely store or otherwise output the direction of movement.  
On pages 19-23 of the Remarks, Applicant explores the present invention and that of Nakagawa, concluding that the present invention uses information about other objects to establish the estimated initial direction or movement of the new object, whereas Nakagawa uses previous information about the same tracking target object.  The argument is not persuasive at least because the claimed terms “new” and “previous” are merely labels describing the objects, i.e. there is nothing in the claims requiring that the “new” object producing radar reflections is a different physical entity from a “previous” object that produced radar reflections. For example in a radar embodiment, “new” objects may be all objects causing reflections of the latest radar “new tracking target” ([0074]), even though the same physical entity was responsible for previously recorded object positions.   Note also, no limitations concerning determining whether a “new object”, as in a physical object different from all “previous objects” is detected or not, nor is such found to be discussed in the specification.  If “new object” is intended to be considered more than a label, and rather to differentiate from physical entities that are deemed “previous objects”, how is this done?  The objects should be defined in the claims by more than mere labels, for example by identifying what constitutes a “new object” and what constitutes a “previous object”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
New claims 15-18 are constructed to exclude from the invention either establishing or storing “information indicating” a previous direction and a previous position of the new object.  It is noted that the term “information indicating” is not found to be used in the specification.  While the specification states at page 11, lines 27-32 that when an object is detected for the first time, “no information regarding the direction in which the detected object is moving with respect to the device is initially available”, this is not equivalent to the claim 15 and 16 requirements that “no information indicating a previous direction of movement of the new object has been established”, and “no information indicating a previous position of the new object has been established”, or likewise in claims 17 and 18 that the memory “does not store any information indicating a previous direction of movement” and “does not store any information indicating a previous position of the new object”.  As a first matter, “no information indicating” and “does not store any information indicating” specifically does not limit the information excluded to actual identified directions and positions, rather what is excluded by the new claims is of much wider scope, even to exclude raw sensor data that is in any way indicative of previous position/direction, e.g. per the Remarks of 12/21/21 at page 17 discussing “information indicating”. Such exclusion is not supported by the original specification.  Rather, the instant invention specifically does describe having stored “information indicating” previous positions and direction movement of the new object.  That is, the described 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (2014/0118187).
Regarding claims 1, 2, 8, and 9, Nakagawa discloses a device (Fig. 1) for detecting an object 2comprising:  3a sensor arrangement (radar) 4configured to detect a new object  in a detection range of sthe sensor and establish a current actual position of the 6detected object in the detection range ([0045], e.g. P5(n), [0081]);  7a memory configured to store 8information indicating respective previous positions and associated directions of movement of previous objects that have been detected previously at the previous positions in the detection range ([0079], the positions (P) stored over time in memory are indicative of both positions and directions of movement are used to determine direction of movement (“speed vectors”) of the corresponding objects, which are likewise implicitly stored, i.e. to use in subsequent calculations);  11a computing unit (21-23) configured to 12estabilishestablish an estimated initial direction of movement ([0114], speed vector V5(n)) of the new 13object at the current actual position (e.g. Fig. 11, P5(n)) thereof using the 14information stored in the memory (see e.g. [0102]-[0114]). Nakagawa similarly discloses the corresponding method steps of claim 9. Concerning the claim 9 step of “controlling a vehicle by a driver assistance system in 30response to and dependent on the direction of movement of the new object”, the limitation puts no limitation as to the 
Regarding claims 3-5, 10-11, and 13, Nakagawa discloses a processing unit configured to determine a previous movement path and associated previous movement directions through the detection range of the sensor through interpolation between two positions for a plurality of positions and to store the path as shown above (positions P5; in particular see Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa as applied to claims 1 and 10 above, and further in view of Hasberg et al. (2015/0353083).
Nakagawa does not specifically disclose calculating and storing previous direction of movement for the previous positions within a predetermined raster within the detection range of the sensor, though does disclose operation based on an X-Y .  
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa as applied to claims 1 and 10 above, and further in view of Noyes (2015/0301171).
Nakagawa is not found to mention adjusting the information stored in memory based on an established egomotion. However, in disclosing an improvement to radar motion compensation, Noyes notes in the background that it was typical to compensate for the apparent motion of objects identified by the radar on a moving platform due to motion of that platform, i.e. an established egomotion. It would have been obvious to one of ordinary skill in the art to include adjustment for egomotion in the direction of movement information of Nakagawa for the conventional advantage of such practice, i.e. to eliminate errors introduced by host platform motion from the target information with predictable results.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recite(s):
providing information indicating respective previous positions and respective associated previous directions of movement of previous objects that have been detected previously in a detection range of a sensor arrangement that comprises at least one sensor;
7detecting a new object 8in the detection range of the sensor arrangement;  9 
establishing a current actual position of the new10new object in the detection range of 11the sensor arrangement;  
12determining a specific direction of movement among the previous directions of movement, wherein the specific direction of movement is associated with the one of the precious positions corresponding to the current actual position of the new object; 13 and 
establishing an estimated initial direction of movement of 17the new object based on the specific direction 18of movement. 
The limitations collectively amount to a mental process, (e.g. observing, evaluating, and judging), an abstract idea.
Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in 
Claim 9 requires a “memory unit” that provides the information and “processor arrangement” to determine the specific direction of movement among the previous directions and establish an estimated initial direction of movement of the new object. 
The elements do not integrate the  judicial exception into a practical application because the use of the memory and “processor arrangement” amounts to merely using a computer as a tool to implement the abstract idea.
Claim 9 also requires “controlling a vehicle by a driver assistance system in response to and dependent on the direction of movement of the new object”.  
The element does not integrate the judicial exception into a practical application because it amounts to insignificant extra solution activity.  The “controlling” is not limited in any way by the claim, nor is the “driver assistance system” limited to any particular structure other than one that can in some way be considered to assist a driver, e.g. a computer.  The step encompasses embodiments where “controlling” is to merely, store, display, or otherwise output the direction. 
Similarly, these computer elements do not add “significantly more” to the abstract idea because mere implementation by a computer does not transform an abstract idea into a patent eligible invention and the “controlling”  simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (e.g. instant background section).
It is noted that the mentioned “sensor arrangement” does not perform and is not required to carry out steps of the method as claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gordon discloses using historical data to provide a predicted speed and direction of movement of an object.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646